MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                FILED
regarded as precedent or cited before any                                        Aug 31 2020, 8:11 am
court except for the purpose of establishing
                                                                                     CLERK
the defense of res judicata, collateral                                          Indiana Supreme Court
                                                                                    Court of Appeals
estoppel, or the law of the case.                                                     and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald C. Swanson, Jr.                                   Curtis T. Hill, Jr.
Deputy Public Defender                                   Attorney General of Indiana
Fort Wayne, Indiana                                      Steven Hosler
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Joseph L. Arrington,                                     August 31, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-766
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Wendy W. Davis,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         02D04-1811-F4-89



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-766 | August 31, 2020               Page 1 of 6
[1]   Joseph L. Arrington appeals his sentence for two counts of dealing in cocaine

      and asserts his sentence is inappropriate. We affirm.


                                      Facts and Procedural History

[2]   On August 22, 2018, Fort Wayne Police Detective John Greenlee worked with

      a confidential informant to arrange a controlled buy from Arrington. On that

      day, the confidential informant called Arrington and arranged to purchase

      cocaine from him at a gas station in Fort Wayne. Detective Greenlee drove the

      informant, who wore an electronic listening device, to the gas station, where the

      informant stood in front of the station, smoked a cigarette, and waited for

      Arrington. Detective Greenlee and other officers set up surveillance. Arrington

      arrived at the gas station, exited his vehicle, walked toward a sidewalk with the

      informant, and handed the informant cocaine, and the informant handed him

      the buy money. The substance was later determined to contain cocaine and to

      have a net weight of 1.12 grams.


[3]   On September 6, 2018, Detective Greenlee and the confidential informant

      arranged another controlled buy from Arrington. The informant contacted

      Arrington, and they again agreed to meet at the gas station. Detective Greenlee

      drove the informant to the gas station. Arrington arrived in a vehicle, the

      informant exited Detective Greenlee’s vehicle, entered the rear seat of

      Arrington’s vehicle, and gave the buy money to Arrington, and Arrington gave

      him cocaine. The substance was determined to contain cocaine and to have a

      net weight of 0.39 grams.



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-766 | August 31, 2020   Page 2 of 6
[4]   The State charged Arrington with: Count I, dealing in cocaine as a level 4

      felony; and Count II, dealing in cocaine as a level 5 felony. A jury found

      Arrington guilty on both counts. At sentencing, the court found the impact on

      Arrington’s family to be a mitigating factor. It found his criminal history to be

      a highly aggravating factor, stated his two counts for false informing showed

      disdain for law enforcement, found his escape from community supervision to

      be aggravating, noted he had his parole, suspended sentences, and work release

      placement revoked, and stated that prior attempts at rehabilitation have failed

      and the facts and circumstances of the case were aggravating. The court

      sentenced Arrington to twelve years with two years suspended to probation on

      Count I and five years on Count II and ordered the sentences served

      concurrently.


                                                  Discussion

[5]   Arrington claims his sentence is inappropriate in light of the nature of the

      offenses and his character. He argues that prison serves no rehabilitative

      purpose and does not provide him with appropriate treatment and that

      imposition of the advisory sentence and placement in community corrections

      would be a much more effective and appropriate sentence in addressing his

      addictions and mental health issues.


[6]   Ind. Appellate Rule 7(B) provides that we “may revise a sentence authorized by

      statute if, after due consideration of the trial court’s decision, [we find] that the

      sentence is inappropriate in light of the nature of the offense and the character

      of the offender.” Under this rule, the burden is on the defendant to persuade
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-766 | August 31, 2020   Page 3 of 6
      the appellate court that his or her sentence is inappropriate. Childress v. State,

      848 N.E.2d 1073, 1080 (Ind. 2006).


[7]   Ind. Code § 35-50-2-5.5 provides that a person who commits a level 4 felony

      shall be imprisoned for a fixed term of between two and twelve years with the

      advisory sentence being six years. Ind. Code § 35-50-2-6 provides that a person

      who commits a level 5 felony shall be imprisoned for a fixed term of between

      one and six years with the advisory sentence being three years.


[8]   Our review of the nature of the offense reveals that Arrington sold cocaine with

      a net weight of 1.12 grams to a confidential informant working with law

      enforcement on August 22, 2018, and sold cocaine with a net weight of 0.39

      grams to the confidential informant on September 6, 2018.


[9]   Our review of the character of the offender reveals that, according to the

      presentence investigation report (“PSI”), Arrington stated he received Social

      Security disability and suffers from breathing problems, hand tension problems,

      shoulder problems, and panic attacks. He denied having ever been diagnosed

      with any mental illnesses. With respect to substance abuse, Arrington reported

      that he began using marijuana at twenty-two years of age, that he used once per

      month until age forty-one, and that his last use was at age forty-seven. The PSI

      states that Arrington denied the use of cocaine and all other illegal substances.

      It states that he indicated he participated in substance abuse treatment while

      incarcerated in the Indiana Department of Correction in 2000 and at Brown

      and Associates in Fort Wayne in 2003.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-766 | August 31, 2020   Page 4 of 6
[10]   The PSI further reveals that Arrington, who was born in 1966, was given

       informal adjustments as a juvenile for shoplifting, possession of stolen property,

       assault and battery, and fleeing a police officer and was adjudicated delinquent

       for assault and battery, truancy, burglary, gambling, and shoplifting. As an

       adult, he was convicted of burglary as a class C felony in 1984, robbery as a

       class C felony in 1985, operating without proof of financial responsibility as a

       misdemeanor in 1992, burglary as a class C felony in 1993, possession of

       cocaine or narcotic drug as a class D felony and possession of marijuana, hash

       oil, or hashish and resisting law enforcement as class A misdemeanors in 2002,

       false informing and unauthorized absence from home detention as

       misdemeanors in 2004, escape as a class D felony in 2005, “Never Receive

       License, Misdemeanor” in 2006, attempted possession of a controlled substance

       by subterfuge as a class D felony and leaving the scene of an accident as a

       misdemeanor in 2008, theft as a class D felony in 2011, “Resisting Law

       Enforcement/Use of Vehicle” as a level 6 felony and false informing as a

       misdemeanor in 2014, driving while suspended as a class A misdemeanor in

       2017, and resisting law enforcement as a class A misdemeanor in 2019.

       Appellant’s Appendix Volume II at 23-24. The PSI states that Arrington has

       had his parole revoked once, his suspended sentence revoked three times, his

       work release placement revoked once, his probation revoked twice, his home

       detention placement modified once, and his home detention placement revoked

       once. The PSI also provides that Arrington’s overall risk assessment score

       using the Indiana Risk Assessment System places him in the high risk to

       reoffend category.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-766 | August 31, 2020   Page 5 of 6
[11]   After due consideration and in light of his criminal history, we conclude that

       Arrington has not sustained his burden of establishing that his sentence is

       inappropriate in light of the nature of the offense and his character.


[12]   For the foregoing reasons, we affirm Arrington’s sentence.


[13]   Affirmed.


       Robb, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-766 | August 31, 2020   Page 6 of 6